NOT RECOMMENDED FOR PUBLICATION
                                File Name: 22a0011n.06

                                            No. 20-1665

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT
                                                                                         FILED
                                                                                   Jan 05, 2022
                                                      )
UNITED STATES OF AMERICA,                                                      DEBORAH S. HUNT, Clerk
                                                      )
       Plaintiff-Appellee,                            )
                                                      )      ON APPEAL FROM THE UNITED
v.                                                    )      STATES DISTRICT COURT FOR
                                                      )      THE WESTERN DISTRICT OF
VLADIMIR MANSO-ZAMORA,                                )      MICHIGAN
       Defendant-Appellant.                           )
                                                      )

Before: COLE, LARSEN, and MURPHY, Circuit Judges.

       MURPHY, Circuit Judge. Vladimir Manso-Zamora participated in three violent robberies

and has many decades left on his nearly 65-year sentence. While in prison, he learned that he

suffers from certain health conditions that allegedly heighten his risks from COVID-19. He also

asserts that he has greatly rehabilitated himself and that the First Step Act’s sentencing changes, if

they applied to him, would have shaved off 30 years from his sentence. For all three reasons, he

asked the district court to grant him “compassionate release” under 18 U.S.C. § 3582(c)(1)(A).

The court denied relief because Manso-Zamora had served only a small fraction of a sentence

imposed for serious crimes. Finding no abuse of discretion in this denial, we affirm.

                                                  I

       Throughout 2009, gang members in Lansing, Michigan, violently robbed many retail

establishments, including party stores, restaurants, gas stations, and a check-cashing business.

Police eventually identified the culprits, including Manso-Zamora. He participated in three of
No. 20-1665, United States v. Manso-Zamora


these robberies—those of a party store, a taco restaurant, and a hotel. The robbers brandished

firearms during all three robberies. A robber at the taco restaurant beat up an employee and shot

a gun in the air. A robber fleeing from the hotel robbery shot at the construction workers who tried

to stop him. Manso-Zamora, who worked at the hotel, helped plan this robbery.

       The government charged Manso-Zamora with one overarching count for conspiring to rob

these businesses and with one additional count per robbery. These four counts asserted violations

of the Hobbs Act. 18 U.S.C. § 1951(a). For each of the three robberies, the government also

charged Manso-Zamora with a count of brandishing or discharging a firearm in furtherance of a

“crime of violence” (or aiding and abetting that conduct). 18 U.S.C. § 924(c)(1)(A)(ii)–(iii). A

jury found him guilty on all seven counts.

       Manso-Zamora faced a lengthy sentence. The three crime-of-violence offenses under

§ 924(c) came with one mandatory-minimum term of 7 years (84 months) and two mandatory-

minimum terms of 25 years (300 months). See id. § 924(c)(1)(A)(ii), (c)(1)(C)(i). Section 924(c)

required Manso-Zamora to serve these sentences consecutive to each other and to the sentence for

his four Hobbs Act convictions. Id. § 924(c)(1)(D)(ii). His guidelines range for those four

convictions fell between 92 and 115 months, so his total range fell between 776 and 799 months.

The district court imposed a prison term at the bottom of this range: 776 months (just under 65

years). We affirmed Manso-Zamora’s convictions and sentence. United States v. Manso-Zamora,

2013 U.S. App. LEXIS 26384, at *11 (6th Cir. Sept. 9, 2013) (order).

       During the probation office’s presentence investigation, Manso-Zamora reported to be in

good health. Years into his prison term, however, he learned that he suffers from ulcerative colitis

(an inflammatory bowel disease that produces ulcers in the digestive tract and can lead to

debilitating pain) and aplastic anemia (a condition that inhibits the production of blood cells and



                                                 2
No. 20-1665, United States v. Manso-Zamora


that can leave an individual fatigued and susceptible to infections and uncontrolled bleeding).

Manso-Zamora has been hospitalized several times for these conditions, which have required

blood transfusions. With appropriate medical care, though, Manso-Zamora’s health has stabilized.

His medical records note that he is “[a]ble to carry on normal activity” and show that medical

personnel have adequately attended to his conditions. Med. Rec., R.452-4, PageID 5138.

       Manso-Zamora has now served about 10 years of his nearly 65-year sentence. In June

2020, he sought compassionate release under 18 U.S.C. § 3582(c)(1)(A). He offered three reasons

for this relief. He initially asserted that his health conditions put him at a greater risk of serious

illness or death should he get COVID-19 in prison. He next summarized his rehabilitative efforts

over the last decade. He lastly pointed to the First Step Act’s amendments to the crime-of-violence

statute (§ 924(c)). At the time of his sentencing, this statute required him to serve a minimum 25-

year sentence for “second or subsequent” § 924(c) convictions. 18 U.S.C. § 924(c)(1)(C)(i)

(2012). That is why his second and third § 924(c) convictions each came with 25-year mandatory-

minimum sentences. Yet the First Step Act amended this provision to require a 25-year minimum

term only for subsequent offenses that occur after an earlier § 924(c) conviction “has become

final[.]” First Step Act of 2018, Pub. L. No. 115-391, § 403, 132 Stat. 5194, 5221–22. Manso-

Zamora had no previous final convictions under § 924(c) at the time of his robberies. Although

Congress decided not to make this change retroactive to cover him, the change would have reduced

the minimum sentence for his second and third § 924(c) convictions from 25 years to 10 years.

Compare 18 U.S.C. § 924(c)(1)(A)(iii), with id. § 924(c)(1)(C)(i).

       The district court denied relief to Manso-Zamora. It reasoned that he had received medical

treatment for his colitis and anemia and otherwise appeared in good health. It added that Manso-




                                                  3
No. 20-1665, United States v. Manso-Zamora


Zamora had over 40 years left to serve, so he was not a “good candidate” for release. Manso-

Zamora appeals.

                                                 II

       When a defendant files a motion for a reduced sentence under 18 U.S.C. § 3582(c)(1)(A),

a district court may grant the defendant so-called “compassionate release” (a phrase not used in

the statute) if the court finds two things. See United States v. Elias, 984 F.3d 516, 519–20 (6th

Cir. 2021); United States v. Ruffin, 978 F.3d 1000, 1004–06 (6th Cir. 2020). The court must

conclude both that “extraordinary and compelling reasons warrant such a reduction” and that the

reduction would comport with the “applicable” sentencing factors in 18 U.S.C. § 3553(a).

18 U.S.C. § 3582(c)(1)(A)(i); see Elias, 984 F.3d at 519–20. (The statute also requires a district

court’s reduced sentence to be consistent with the Sentencing Commission’s “applicable policy

statements,” but the Commission has presently issued no policy statement that applies to

defendant-filed motions like Manso-Zamora’s in this case. See Elias, 984 F.3d at 519–20.)

       The statute says that a district court “may” reduce a sentence if it finds that a defendant has

met these two requirements, 18 U.S.C. § 3582(c)(1)(A), so it grants district courts “substantial

discretion” over whether or how to deny relief, United States v. Wright, 991 F.3d 717, 719 (6th

Cir. 2021) (citation omitted). A district court thus may deny a compassionate-release motion by

finding that the defendant cannot meet one of the two requirements without considering the other

one. See id. at 718; United States v. Navarro, 986 F.3d 668, 672 (6th Cir. 2021). The court, for

example, may deny relief by concluding that no extraordinary and compelling circumstances

exist—without considering the proper balance of the § 3553(a) factors. See Elias, 984 F.3d at

520–21. Or it may deny relief by concluding that the § 3553(a) factors do not warrant it—without




                                                 4
No. 20-1665, United States v. Manso-Zamora


considering whether extraordinary and compelling circumstances exist. See Ruffin, 978 F.3d at

1008; see also United States v. Keefer, 832 F. App’x 359, 363 (6th Cir. 2020) (citing cases).

       In light of this latitude, we review a district court’s denial of relief only for an abuse of

discretion. Ruffin, 978 F.3d at 1005. And the court does not abuse its discretion simply because

it fails to issue a lengthy opinion explaining why it rejected each of the defendant’s arguments.

See Keefer, 832 F. App’x at 363. The court need only provide enough detail to show us that it

“considered the parties’ arguments and ha[d] a reasoned basis” for its decision. Chavez-Meza v.

United States, 138 S. Ct. 1959, 1967 (2018) (quoting Rita v. United States, 551 U.S. 338, 356

(2007)); see Navarro, 986 F.3d at 672. When deciding whether a district court has done so, we

consider the “record as a whole,” including “the record from the initial sentencing[.]” Chavez-

Meza, 138 S. Ct. at 1967. The original sentencing may be particularly helpful to illustrate the basis

for the court’s decision “when the district judge who sentenced the defendant is the same judge

who considers the defendant’s reduction-of-sentence motion.” Keefer, 832 F. App’x at 363.

       Applying these principles here, we see no abuse of discretion in the district court’s denial

of Manso-Zamora’s motion when considering the “context and the record” as a whole. Chavez-

Meza, 138 S. Ct. at 1966 (citation omitted). To be sure, as in other cases, the court’s two-page

opinion is not a model of clarity on the specific grounds on which it denied relief. See Keefer,

832 F. App’x at 364; cf. Navarro, 986 F.3d at 671–72; United States v. McGuire, 822 F. App’x

479, 480 (6th Cir. 2020). Was it because Manso-Zamora had not shown extraordinary and

compelling reasons? Or because he did not warrant relief as a discretionary matter under the

§ 3553(a) factors? Or both? Yet, as in these other cases, the court’s opinion is best read to have

denied relief, at least in part, under the § 3553(a) factors. See Keefer, 832 F. App’x at 364. The

court reasoned that Manso-Zamora was not a “good candidate” to be released because he had



                                                 5
No. 20-1665, United States v. Manso-Zamora


“more than 40 years” left on his sentence “for a series of violent” robberies. Order, R.453, PageID

5169; see Wright, 991 F.3d at 719. We have recognized that various § 3553(a) factors (such as

the “need to provide just punishment” and “to reflect the seriousness of the offense”) allow a court

to consider the “amount of time” that a defendant has left to serve on a sentence “when deciding

whether to grant a sentence reduction.” Ruffin, 978 F.3d at 1008 (quoting United States v. Kincaid,

802 F. App’x 187, 188 (6th Cir. 2020) (order)); see 18 U.S.C. § 3553(a)(2)(A). And, of course,

the violent nature of Manso-Zamora’s robberies has great relevance to a balancing of the § 3553(a)

factors. See 18 U.S.C. § 3553(a)(1); cf. United States v. Bass, 17 F.4th 629, 638–39 (6th Cir.

2021).

         A broader lens confirms that the court reasonably denied relief under the § 3553(a) factors.

The judge who rejected Manso-Zamora’s motion was the same judge who sentenced him. Cf.

Navarro, 986 F.3d at 671–72. At sentencing, the court had before it a lengthy presentence report

outlining Manso-Zamora’s crimes and criminal history. Although the court characterized Manso-

Zamora’s nearly 65-year prison term as an effective life sentence, it again stressed the violent

nature of his crimes. The court discussed the “physical confrontation” at the taco restaurant, which

had been caught on a “vivid tape” showing a robber tossing around a victim. Sent. Tr., R.338,

PageID 4461. The court also explained that another robber had fired shots during the hotel

robbery, exposing “lots of people to injury and risk[.]” Id., PageID 4462. It added that Manso-

Zamora had even worked at the hotel and sought to “take advantage of [his] employer and

coworkers” through “a rather brazen inside job.” Id., PageID 4461–62.

         Given this record, the district court did not need to issue a “lengthy explanation” to deny

relief in Manso-Zamora’s “conceptually simple” case. Chavez-Meza, 138 S. Ct. at 1964, 1966

(citation omitted); see Navarro, 986 F.3d at 672. The court’s opinion shows us what its “reasoned



                                                  6
No. 20-1665, United States v. Manso-Zamora


basis” for denying relief was. Chavez-Meza, 138 S. Ct. at 1967 (citation omitted). All told, it held

that the short amount of time that Manso-Zamora had served combined with the violent nature of

his crimes made his release inappropriate, even when considering the other factors on which

Manso-Zamora relied (such as his health problems). The court did not abuse its discretion by

balancing the relevant § 3553(a) factors in this fashion. See Ruffin, 978 F.3d at 1008–09.

       Manso-Zamora’s three arguments in response do not prove otherwise. First, he argues that

the district court failed to consider his “extraordinary and compelling” health risks from COVID-

19. To the contrary, the court recognized that Manso-Zamora had health conditions but noted that

he has sought and received proper treatment. His more recent medical records also show that his

conditions have stabilized. Regardless, we need not decide whether the district court properly

rejected Manso-Zamora’s claim that his health conditions qualified as extraordinary and

compelling circumstances. Even if they did, the court retained residual discretion to deny relief

based on the § 3553(a) factors alone. See Keefer, 832 F. App’x at 365.

       Second, Manso-Zamora argues that the district court ignored that his sentence would have

been much shorter under the First Step Act’s recent amendments. Our court has sent mixed

messages over whether these types of nonretroactive sentencing amendments can help prove that

“extraordinary and compelling” circumstances exist. Compare United States v. Jarvis, 999 F.3d

442, 443–46 (6th Cir. 2021), with United States v. Owens, 996 F.3d 755, 763–64 (6th Cir. 2021).

But the district court’s distinct denial of relief under the § 3553(a) factors avoids this debate over

what qualifies as extraordinary and compelling circumstances. And the court’s consideration of

the § 3553(a) factors did not ignore this argument. The court expressly relied on the lengthy

amount of time that Manso-Zamora had left to serve as the basis to deny relief, showing that it was

unmoved by Manso-Zamora’s claim about sentencing changes that did not apply to him. The court



                                                  7
No. 20-1665, United States v. Manso-Zamora


also could reasonably reject Manso-Zamora’s First Step Act argument under the § 3553(a) factors.

It could find that allowing Manso-Zamora to take advantage of nonretroactive sentencing changes

would produce unfair sentencing disparities as compared to other similarly situated defendants

whose sentences have also become final and who likewise cannot take advantage of the changes.

See United States v. Maxwell, 991 F.3d 685, 692–93 (6th Cir. 2021); United States v. Ware, 964

F.3d 482, 489 (6th Cir. 2020); 18 U.S.C. § 3553(a)(6).

       Third, Manso-Zamora criticizes the district court for not expressly referring to his

rehabilitative efforts in its written opinion. Manso-Zamora is correct to argue that a court should

consider all relevant § 3553(a) factors. But he is wrong to argue that the court’s opinion needs to

expressly mention every factor. See United States v. Taylor, 858 F. App’x 810, 813–14 (6th Cir.

2020) (citing cases). Following the Supreme Court’s lead, we have held that even a form order

can suffice when the record allows us to identify the basis for a denial of relief. Navarro, 986 F.3d

at 671–72 (citing Chavez-Meza, 138 S. Ct. at 1966–68). And here, it is obvious that the district

court found that Manso-Zamora’s rehabilitative efforts did not justify relief when balanced against

the small fraction of time that he has served for violent crimes. The court did not need to expressly

say so. See Taylor, 858 F. App’x at 813–14.

       We affirm.




                                                 8